74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William Ray McDANIEL, Plaintiff-Appellant,v.TACO BELL CORPORATION, Defendant-Appellee.
No. 95-1965.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

William Ray Mc Daniel, Appellant Pro Se.  Randall David Avram, Hunton & Williams, Raleigh, NC, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his action alleging that his employer violated certain labor laws.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file specific and timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to file materials which specifically identified portions of the recommendation to which he objected.  Rather, Appellant filed materials which the district court correctly characterized as "rambling" and "hallucinatory," in which Appellant asserted that an unnamed United States Supreme Court Justice promised him a hearing and favorable result on his claim.


2
The timely filing of specific objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982) (if a party makes only general objections to the magistrate judge's findings and recommendations, the objections are not sufficient to preserve appellate review);  see also Wright v. Collins, 766 F.2d 841, 845-47, nn. 1-3 (4th Cir.1985);  see generally Thomas v. Arn, 474 U.S. 140 (1985).  Because the materials Appellant filed in response to the magistrate judge's recommendation completely failed to object to any portion of the recommendation, Appellant has waived appellate review by failing to file specific objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED